DETAILED ACTION
	The following is a response to the amendment filed 7/19/2022 which has been entered.
Information Disclosure Statement
	The information disclosure statement filed 8/3/22 has been considered.
Response to Amendment
	Claims 1-20 are pending in the application.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1, 9 and 15 with limitations not disclosed by the prior art of record used in the rejections.
Response to Arguments
	Applicant' s arguments pertaining to the 112(f) claim interpretation have been considered but are moot. In the claim interpretation as written, the examiner didn’t interpret the limitations as pointed out under 112(f), see the non-final rejection office action (examiner language from office action inserted as follows): “This application includes one or more claim limitations that do not use the word “means,” but nonetheless can be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language, however the limitation does recite sufficient structure to perform the recited function. Such claim limitation(s) is/are: a detection module (generic placeholder) including instructions (structure) that when executed by one or more processors cause..........load a control setting (function) in claims 2 and 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.”

Allowable Subject Matter
Claims 1-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Szymanski on July 26, 2022.
The application has been amended as follows: 
-In claim 1, line 14, after “arrangement”, delete the comma “,” and insert “to one of a series configuration and a parallel configuration; and”.
-In claim 2, line 3, “to” has been inserted before “load”.
-In claim 2, line 4, before “series”, “a” has been changed to “the”.
-In claim 2, line 4, before “parallel”, “a” has been changed to “the”.

The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a power delivery system for improving propulsion of a vehicle having rotatable axles coupled to a drivetrain, central propulsion system, driven wheels coupled to axles, set of hub motors selectively attached to wheels without removing wheels from vehicle, a controller having one or more processors and a memory coupled to processors and storing, a detection module having instructions executed by the processors to load a control setting according to the hub motor arrangement to one of a series and parallel configuration and in response to the parallel configuration, calculate at least a power rating defining maximum input power to be delivered to the set of hub motors according to attributes and a location of the motors and in combination with the limitations as written in claim 1.
-(as to claims 9 and 15) same indicated allowable subject matter as disclosed in claim 1 and in combination with limitations as written in claims 9 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        July 29, 2022